Citation Nr: 1811311	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-05 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for additional left ear hearing loss due to surgery at the Richmond VA Medical Center in August 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1966 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board remanded this matter in April 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to compensation under 38 U.S.C. § 1151 for additional left ear hearing loss that he contends is due to surgery at the Richmond VA Medical Center in August 2010.  The Veteran's VA treatment records show that he had bilateral sensorineural hearing loss prior to the surgery.  For example, a February 2007 VA audiology consultation note indicates that the right ear hearing loss was moderate to severe and the left ear hearing loss was mild progressing to moderately severe.

The VA treatment records show that the Veteran was admitted an August 25, 2010, for a right cervical foraminotomy and discectomy, which was performed on that same day.  The Veteran had no acute events overnight following the surgery, but complained of 10 out of 10 pain despite being on MS Contin.  His dosage for that medication was increased, and he was eventually started on morphine for pain control.  On the second day postoperatively, he developed some hypotension but did well after receiving fluids.  However, on August 28, 2010, he became lethargic and hypotensive with an acute kidney injury.  The lethargy was suspected to be due to cumulated opiates.  He was transferred to the intensive care unit, where he received multiple doses of Narcan and stress dose steroids, but ended up having to be intubated due to unresponsiveness.  His mental status eventually improved, and he was weaned from his Narcan drip.  During his time in the intensive care unit, the Veteran developed a decubitus wound, which began to leak on his sixth day postoperatively.  The wound was oversewn and kept clean and dry.  On the seventh day postoperatively, the Veteran was able to tolerate a diet and his pain was controlled on his baseline MS Contin dose.  He was discharged on September 2, 2010, the eighth day postoperatively.

On September 16, 2010, the Veteran had a three-week postoperative visit where he reported experiencing left ear hearing loss since awakening in the intensive care unit.  He could recall being postoperatively awakened and doing well, but could not relate his hearing status in the recovery room.  He was referred for an audiology consultation and an ENT consultation.  The audiologist who conducted the audiology consultation noted profound mixed hearing loss at 250 to 8000 hertz in the left ear and that the Veteran's acoustic reflexes were present in the left ear and absent in the right ear, consistent with cochlear hearing loss.  The otolaryngologist who conducted the ENT consultation provided an assessment of sudden sensorineural hearing loss in the left ear and prescribed the Veteran a trial high dose of steroids.  The Veteran had additional audiology and ENT consultations on September 24 and September 30, 2010.  At the September 24 consultations, audiometric testing continued to show profound mixed hearing loss at 250 to 8000 hertz in the left ear, but improved speech discrimination results for the left ear.  The otolaryngologist noted that the Veteran's left ear hearing loss had improved on steroids.  At the September 30 consultations, the Veteran reported that he did not notice any improvement in his hearing in the prior week.  Audiometric testing showed essentially no changes since previous testing, although the Veteran did have some improvement in bone thresholds in the left ear.  However, speech discrimination results were again improved for the left ear.  The otolaryngologist determined that the Veteran's hearing loss was stable, and advised the Veteran to taper off his steroids.

The Veteran was admitted in early October 2010 due to infection and drainage from his surgical wound site.  Wound cultures were positive for MRSA.  The Veteran was treated with antibiotics and discharged after several days of treatment.  Audiometric testing conducted in March 2011 found no significant changes in thresholds since the prior examination of September 30, 2010, and speech recognition scores were slightly lower in the left ear when compared to the September 30, 2010 scores.  The record shows that the Veteran continues to report hearing loss in the left ear.  A September 2015 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss and noted that the Veteran had a score of 0 percent for the left ear on speech discrimination testing.

The Veteran underwent a VA examination in September 2015 to determine whether he had an additional disability of left ear hearing loss that was due to his August 2010 surgery and, if so, whether the additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or by an event not reasonably foreseeable.  The examiner reviewed the record and opined, "The condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  As a rationale for that opinion, the examiner explained that the Veteran underwent cervical foraminotomy and removal of osteophytes after being thoroughly informed of the risks and benefits of the procedure.  According to the examiner, "His procedure went well" and the Veteran "also had been followed up for his condition at Richmond VAMC in a timely fashion."  He concluded, "As a professional and from my previous surgical experience.  I believe that simple cervical foraminotomy with osteophytes removal does not cause any kind of ear condition including inner ear and external ears."  "Therefore, it was not carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA."

The Board finds the September 2015 VA examiner's opinion to be inadequate for decision-making purposes because it does not address all issues relevant to the Veteran's claim.  Specifically, the stated opinion was for a service connection claim rather than for a claim for benefits under 38 U.S.C. § 1151.  Moreover, the examiner does not explain whether the Veteran had an additional disability that was due to the August 2010 surgery.  Additionally, the examiner's opinion reflects consideration only of the August 2010 surgery itself and not of the complications following the surgery, to include the Veteran's lethargy, hypotension, and acute kidney injury in the days following the surgery and the MRSA infection in October 2010.  Because the opinion is inadequate for decision-making purposes, the matter must again be remanded so that an addendum opinion may be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this remand to the clinician who provided the September 2015 VA opinion or, if that clinician is unavailable, to another similarly qualified VA clinician for preparation of an addendum opinion as to whether the Veteran experienced additional disability due to his August 2010 surgical procedure that was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or due to an event not reasonably foreseeable.  If the clinician selected to provide the opinion determines that the information requested below cannot be provided without further in-person examination of the Veteran, then such an examination should be scheduled.

The examiner is asked to address the following:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran experienced additional left ear hearing loss that was caused by his August 2010 surgical procedure and/or any complications of that surgery?

b)  If so, is it at least as likely as not that the additional left ear hearing loss was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or was proximately due to an event not reasonably foreseeable?

In determining whether the Veteran had additional left ear hearing loss, the examiner should compare the Veteran's condition immediately before the beginning of his August 2010 hospital care to his condition after such care.  38 C.F.R. § 3.361(b).  In this case, the examiner must consider the medical records documenting the Veteran's left ear hearing loss prior to the August 2010 surgery, the records relating to the August 2010 surgery itself, and the medical records pertaining to the Veteran's care after the August 2010 surgery, to include those describing the Veteran's lethargy, hypotension, and acute kidney injury in the days following the surgery, the ENT and audiology notes dated after the surgery, and the records discussing the Veteran's admission for MRSA infection of the surgical wound in October 2010.

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care proximately caused a veteran's additional disability, it must be shown that the hospital care caused the Veteran's additional disability and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).  In this case, if the examiner determines that any of the Veteran's left ear hearing loss was caused by his August 2010 surgery and/or the complications from that surgery, then the examiner should explain whether the surgery was performed in a negligent or careless manner and whether the Veteran's care following his surgery was negligent or careless.  The examiner must specifically discuss whether the complications following the August 2010 surgery, including the Veteran's lethargy, kidney injury, and MRSA infection of the surgical wound, are an indication of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.

Whether the proximate cause of additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, the examiner should consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

The examiner must indicate that the record was reviewed.  All opinions provided must be supported by a clear and full rationale explaining the evidence considered and the bases for the conclusions reached.

2.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether compensation under 38 U.S.C. § 1151 may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

